DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Response to Arguments
Applicant's arguments filed 17 December 2021 have been fully considered but they are not persuasive.

In response to the arguments that WO 2019/101343 (WO’343) does not disclose “detecting information about signal quality of a wireless relay around the first wireless relay through detecting a wireless signal; and transmitting the detected information about the signal quality of the wireless relay to the network side node, and receiving the neighbor list for the first wireless relay transmitted from the network side node; or selecting a wireless relay whose signal quality meets the predetermined condition from the detected wireless relays, to acquire the neighbor list for the first wireless relay” (Remarks, p. 9-11), Examiner respectfully disagrees.
	Firstly, claim 1 and claim 12 recites detecting quality of signal of a single wireless relay (i.e., “the neighbor relay being a wireless relay whose signal quality detected by the first wireless relay” in claim 1), and selection of a wireless relay from “the detected wireless relays”. Therefore, it is unclear whether signal of one wireless relay is being detected, or signals of plurality of wireless relays are being detected.

	It is noted that claims 1 and 12 present alternative claim languages, such that prior art only has to teach one of the claimed “transmitting” step or the “selecting” step to meet claimed limitations. As noted above, WO’343 discloses the “selecting” step for claims 1 and 12.
	Therefore, WO’343 discloses “selecting a wireless relay whose signal quality meets the predetermined condition from the detected wireless relays, to acquire the neighbor list for the first wireless relay”.

	Regarding claim 7, which is directed to a neighboring relationship establishment method for a network side node. Kwon (US 2017/0230784 A1) discloses limitations of original claim 7. Kwon does not disclose “the neighboring relationship establishment method further comprises: receiving a neighbor list for the first wireless relay transmitted from the first wireless relay; or receiving information about signal quality of wireless relays detected by the first wireless relay, selecting a wireless relay whose signal quality meets a predetermined condition from the wireless relays detected by the first wireless relay to acquire the neighbor list for the first wireless relay, and transmitting the neighbor list to the first wireless relay” (emphasis added). WO’343 discloses an access node for maintaining a neighbor list (p. 20, lines 6-17), wherein the 
	Therefore, Kwon in view of WO’343 discloses “receiving a neighbor list for the first wireless relay transmitted from the first wireless relay”.

	As a result, the argued features read upon references cited.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 12 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the detected wireless relays" in line 13 of claim 1.  There is insufficient antecedent basis for this limitation in the claim. It is noted claim 1 recites “a wireless relay whose signal quality detected” (lines 4-5) and “detecting information about signal quality of a wireless relay” (line 8) (single wireless relay), however, do not provide antecedent basis for “the detected wireless relays” in line 13. 


Claim 12 recites the limitation "the detected wireless relays" in line 15 of claim 12.  There is insufficient antecedent basis for this limitation in the claim.
In addition, claim 12 recites “a wireless relay whose signal quality detected” (lines 6-7) and “detecting information about signal quality of a wireless relay” (line 10), and further recites “the wireless relay” in line 15. It is unclear whether the “wireless relay” in line 15 is referring to the “wireless relay” in lines 6-7 or line 10.

	Dependent claims 2-5 and 16-19 are rejected based on dependency on claims 1 and 12, respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1, 2, 5, 12, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2019/101343 A1 (hereinafter WO’343).

Regarding claims 1 and 12, WO’343 discloses a neighboring relationship establishment method for a first wireless relay (Abstract, Fig. 3 and p. 11, lines 1-29 and p. 12, lines 13-22) and a first wireless relay (p. 20, lines 23-36 and Fig. 8), the first wireless relay comprising a processor (p. 20, lines 28-29), a memory (p. 20, line 29), and a computer program stored in the memory and capable of being executed by the processor (p. 20, line 29-p. 21, line 3 “at least one memory 830 including a computer program code (software) 831 wherein the at least one memory and the computer program code (software) are configured, with the at least one processor, to cause the apparatus to carry out any one of the embodiments of the relay node described”), wherein the processor is used to execute the computer program to implement steps of the a neighboring relationship establishment method comprising: 
establishing a neighbor list for the first wireless relay, the neighbor list comprising at least one neighbor relay of the first wireless relay (p. 11, lines 1-4, “a relay node in a communications system maintains, in block 301, a first list which comprises information on one or more network nodes with which the relay node has established a neighbor relation and is thus able to form a backhauling link”, lines 6-9, “the term "network node" as used here and in the following may comprise an access node or a relay node. The one or more network nodes in the first list may comprise at least a first network node acting as a serving network node for the relay node in a first backhauling link”), the neighbor relay being a wireless relay whose signal quality detected by the first wireless relay meets a predetermined condition (p. 11, lines 18-20, “relay node performs, in block 303, measurements on pre-defined signals transmitted by the second network node to determine whether the second network node is usable by the relay node for backhauling” and lines 23-28, “For example, the determining whether the second network node is usable by the relay node for backhauling may comprise determining based on the measurements whether a metric for signal quality and/or signal strength exceeds a pre-defined threshold value for a link between the relay node and the second network node ln some embodiments, further information on the second network node may be received in the pre-defined signals”, such that relay nodes in the list would have signal quality exceeds a predefined threshold to be usable for backhauling); 
establishing an interface between the first wireless relay and the neighbor relay (p. 12, liens 13-15, “in block 304, to be usable for backhauling, the relay node causes, in block 305, establishing a connection to the second network node based on the information on the second network node”), 
wherein the establishing the neighbor list for the first wireless relay comprises: 
detecting information about signal quality of a wireless relay around the first wireless relay through detecting a wireless signal (p. 11, lines 18-23); and 
transmitting the detected information about the signal quality of the wireless relay to the network side node, and receiving the neighbor list for the first wireless relay transmitted from the network side node; or selecting a wireless relay whose signal quality meets the predetermined condition from the detected wireless relays, to acquire the neighbor list for the first wireless relay (p. 11, lines 23-28 and p. 12, lines 13-15, determine a candidate relay as useable based on measurement of signals; p. 12, lines 17-18, candidate relay is added to the neighbor list; p. 11, lines -24, relay node maintains a list comprises information on one or more network nodes with which the relay node has 

Regarding claims 2 and 16, WO’343 further discloses prior to establishing the neighbor list for the first wireless relay, the neighboring relationship establishment method further comprises: establishing, by the first wireless relay, an interface between the first wireless relay and a network side node; or establishing, by the first wireless relay, an interface between the first wireless relay and a second wireless relay (p. 12, lines 20-22, “the relay node may consider the second network node as a candidate node for backhauling, in case the connection with the first network node is lost”, i.e., the relay node had a prior connection with a first network node (first relay node)).

Regarding claims 5 and 19, WO’343 further discloses the establishing, by the first wireless relay, the interface between the first wireless relay and the second wireless relay comprises: receiving, by the first wireless relay, a third connection establishment message transmitted from the second wireless relay, to establish the interface between the first wireless relay and the second wireless relay (p. 15, lines 25-29 and p. 16, lines 15-18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 10, 14 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2017/0230784 A1, hereinafter Kwon) in view of WO’343.

Regarding claim 7, Kwon discloses a neighboring relationship establishment method for a network side node (Abstract and paragraph 162, method of establishing a friendship relationship to neighbor relay nodes), wherein the neighboring relationship establishment method comprises: 
receiving, by the network side node, a first connection request message transmitted from a first wireless relay, the first connection request message carrying identification information for authenticating a relay identity of the first wireless relay (Fig. 5 and paragraphs 129-131, a new device requests for authentication by transmitting an authentication message to a provisioning entity, paragraphs 162 and 231, wherein device functions as relay, such that the new device (relay) request for authentication to the provisioning entity (network side device), and the 
after the relay identity of the first wireless relay has been authenticated successfully, transmitting a first connection establishment message to the first wireless relay, to establish an interface between the network side node and the first wireless relay (paragraph 154, the first device receives a provision completion message to complete authentication procedures).
Kwon does not expressly disclose subsequent to establishing the interface between the network side node and the first wireless relay, the neighboring relationship establishment method further comprises: receiving a neighbor list for the first wireless relay transmitted from the first wireless relay; or receiving information about signal quality of wireless relays detected by the first wireless relay, selecting a wireless relay whose signal quality meets a predetermined condition from the wireless relays detected by the first wireless relay to acquire the neighbor list for the first wireless relay, and transmitting the neighbor list to the first wireless relay, and establishing and maintaining at least one path from the network side node to each wireless relay in accordance with the neighbor list of the wireless relays.
WO’343 discloses relay node list is maintained by a relay node as well as by an access node for multi-hops data relay (p. 20, lines 6-17), such that data connection is established based on the relay list. WO’343 further discloses the relay node list is updated by a relay node (p. 12, lines 17-18), which suggests the relay node list is transmitted by the relay node to the access node in order for the access node to maintain one of the relay node lists. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the relay node list features of WO’343 to the network of Kwon to allow a provisioning node of Kwon to receive relay node list updated by one of the relay nodes in the 

	Regarding claim 14, Kwon in view of WO’343 further discloses a network side node (see Kwon, Fig. 2 and paragraphs 67-68), comprising a processor, a memory, and a computer program stored in the memory and capable of being executed by the processor, wherein the processor is used to execute the computer program to implement steps of the neighboring relationship establishment method according to claim 7 (see Kwon, paragraphs 67-68 and 77). 

	Regarding claims 10 and 23, Kwon in view of WO’343 discloses the limitations of claims 7 and 14 as applied above. Kwon in view of WO’343 further suggests managing a routing table for relaying traffic in the mesh network (see Kwon, paragraphs 113-115). 
Kwon does not expressly disclose establishing and maintaining at least one path from the network side node to each wireless relay in accordance with the neighbor list of the wireless relays.
WO’343 discloses relay node list is maintained by a relay node as well as by an access node for multi-hops data relay (p. 20, lines 6-17), such that data connection is established based on the relay list. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to maintain connection between the provisioning node and relay node of Kwon based on relay node list of WO’343 to enable routing to be performed based on relay node list and thereby enhance routing efficiency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’343 in view of Garcia Morchon et al. (US 2017/0339044 A1, hereinafter Garcia Morchon).

Regarding claims 3, 4, 17 and 18, WO’343 discloses the limitations of claims 2 and 16 as applied above. WO’343 does not expressly disclose the establishing, by the first wireless relay, the interface between the first wireless relay and the network side node comprises: transmitting, by the first wireless relay, a first connection request message to the network side node when a signal from the network side node has been detected by the first wireless relay, and receiving, by the first wireless relay, a first connection establishment message transmitted from the network side node to establish the interface between the first wireless relay and the network side node, the 
In an analogous art, Garcia Morchon discloses when a relay node (i.e., third wireless relay) receives an identify of a joining node (i.e., first wireless relay), the relay node performs handshake process with the joining node (sends request to the joining node) to establish connection, wherein the relay node receives authentication request from the joining node and forwards information to a server via a router for authentication (paragraphs 100 and 102). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement a relay node to relay connection/authentication information between as disclosed by Garcia Morchon for a joining relay node of WO’343 to allow an out of reach relay node to join a network via another relay node in order to extend network coverage.

Claims 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of WO’343 as applied to claims 7 and 14 above, and further in view of Garcia Morchon.


In an analogous art, Garcia Morchon discloses when a relay node (i.e., third wireless relay) receives an identify of a joining node (i.e., first wireless relay), the relay node performs handshake process with the joining node (sends request to the joining node) to establish connection, wherein the relay node receives authentication request from the joining node and forwards information to a server via a router for authentication (paragraphs 100 and 102). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement a relay node to relay connection/authentication information between as disclosed by Garcia Morchon for a joining relay node of Kwon in view of WO’343 to allow an out of reach relay node to join a network via another relay node in order to extend network coverage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kang et al. (US 2007/0149118 A1) discloses relay stations (RSs) can select other RSs for relaying a signal of a BS through a procedure for acquiring information about a neighbor RS from the received RS-INFO message and measuring the preamble signal strength of the neighbor RS (paragraph 34).

Kamei et al. (US 2019/0364437 A1) discloses a communication processing system includes a communication terminal, a base station, a plurality of relay stations that relay communication between the communication terminal and the base station, first measurers in the plurality of relay stations that measure strengths of first signals received from the base station, a second measurer in the communication terminal that measures strengths of second signals received from the plurality of relay stations, and selects a communication path with a smallest difference between strengths of a first signal a second signal in a plurality of communication paths on which the base station, the plurality of relay stations and the communication terminal are connected (Abstract).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DANIEL LAI/Primary Examiner, Art Unit 2645